Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 3, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  154247                                                                                               Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellant,                                                                                      Justices


  v                                                                 SC: 154247
                                                                    COA: 322473
                                                                    Muskegon CC: 12-061794-FH
  JOSHUA LEVI ALGER,
           Defendant-Appellee.

  ____________________________________/

          On order of the Court, the application for leave to appeal the June 16, 2016
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE that part of the Court of Appeals judgment
  holding that a defect in the plea proceeding occurred requiring the trial court to permit the
  defendant to withdraw his pleas. Where the defendant knowingly pleaded no contest
  being aware of the maximum possible prison sentences he was facing, he did not
  establish that an error occurred in the plea proceeding that would entitle him to have his
  plea set aside. MCR 6.310(C). We REMAND this case to the Court of Appeals for
  consideration of the coercion issue left unaddressed by that court. If the Court of Appeals
  determines that the issue lacks merit, in light of the prosecutor’s concession that the
  defendant is properly characterized as a third habitual offender, it shall remand this case
  to the Muskegon Circuit Court and order that the defendant be resentenced as a third
  habitual offender.

          In all other respects, leave to appeal is DENIED, because we are not persuaded
  that the remaining question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 3, 2017
           p0131
                                                                               Clerk